Citation Nr: 0700069	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 14, 2000, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from November 1972 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). In that rating decision 
the RO awarded a total disability rating based on individual 
unemployability, effective September 14, 2000. The veteran 
perfected an appeal of the effective date assigned for the 
total rating.

In November 2004, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  On September 14, 2000, the RO received the veteran's 
claim for various increased ratings.

2.  The RO subsequently granted a TDIU rating effective from 
September 14, 2000.

3.  Prior to September 14, 2000, the veteran was service 
connected for residuals of a gunshot wound of the right thigh 
with muscle atrophy and knee impairment evaluated as 30 
percent disabling; bilateral hearing loss evaluated as 20 
percent disabling; anxiety with depression, now diagnosed as 
post-traumatic stress disorder with associated depressive 
features, evaluated as 10 percent disabling; traumatic 
arthritis of the left acromioclavicular joint evaluated as 10 
percent disabling; tinnitus evaluated as 10 percent 
disabling; and post-traumatic headaches evaluated as 
noncompensably disabling.  

4.  The evidence does not show that the veteran became 
individually unemployable from his service connected 
disabilities prior to September 14, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to September 14, 
2000, for an award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an effective date 
prior to September 14, 2000, for the award of a TDIU, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  In a March 2006 letter, the RO provided additional 
explanation of the degree of disability, and effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473.  
The claim was last readjudicated in the March 2006 
supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, VA Vocational Rehabilitation 
records, Social Security Administration records, and lay 
statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993). 

The issue under appeal is entitlement to an effective date 
prior to September 14, 2000, for the award of a TDIU.  As 
will be shown below, entitlement to an earlier effective date 
is dependent on finding of when the claim was filed or 
entitlement to the TDIU arose prior to September 14, 2000.  
The evidence to be considered in making that determination is 
limited to documents received by VA prior to that date, 
including his VA treatment records, which are contained in 
the existing claims file.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).

Legal Criteria

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2006). 

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2006).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

Analysis

The veteran contends that he is entitled to an effective date 
in 1980 for the award of the total disability rating because 
he has been unable to work since then due to his service-
connected disabilities.  He submitted a copy of his earnings 
statement from the Social Security Administration showing 
that he has had no earnings posted since 1980, when he earned 
$10,345.

The evidence shows that following his separation from service 
in April 1979, the veteran requested reinstatement of his 
compensation benefits (his benefits had been suspended when 
he returned to active duty).  The evidence developed in 
conjunction with that request included the report of a July 
1979 psychiatric evaluation, during which the veteran 
reported that he had not worked since his separation from 
service because he was "unable to function."  The examiner 
assessed his level of disability as moderate, but also 
indicated that he should be under regular treatment, that he 
was not coping well, and that he had difficulty managing 
himself.  In a December 1979 rating decision the RO re-
instated the veteran's compensation benefits, with a 10 
percent rating assigned for anxiety reaction and a combined 
rating of 50 percent.

The veteran claimed entitlement to an increased rating for 
his psychiatric disorder in July 1981.  He submitted the 
report of a February 1979 psychiatric evaluation, showing 
that he was having significant psychiatric problems while in 
service.  He also presented the report of an April 1981 
psychological assessment which shows that he had chronic 
post-traumatic stress disorder (PTSD), and that, in the 
opinion of the examining psychologist, he was not able to 
maintain employment.  However, an August 1981 VA examination 
noted only mild industrial impairment and moderate social 
impairment from his psychiatric disorder.

In an October 1981 rating decision the RO denied entitlement 
to an increased rating in excess of 10 percent for the 
psychiatric disorder.  The RO did not, however, address the 
issue of a total rating based on unemployability.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, in considering the veteran's 
claims for benefits, VA is required to determine all 
potential claims raised by the evidence and to apply all 
relevant laws and regulations in adjudicating the claim.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include a claim for a 
total rating based on individual unemployability. Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In his July 1981 claim for an increased rating, the veteran 
is presumed to have been seeking the maximum benefit 
available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  With 
that claim he submitted evidence showing that he was 
unemployable due to his service-connected psychiatric 
disability (the April 1981 psychological assessment).  His 
claim for an increased rating is, therefore, deemed to 
include a claim for a total rating based on unemployability.  
Roberson, 251 F.3d at 1384.  In the October 1981 rating 
decision the RO did not address the issue of entitlement to a 
total rating based on unemployability.  The July 1981 implied 
claim was not adjudicated until May 2002, when a total rating 
was awarded.  The May 2002 decision is currently on appeal, 
and has not become final.  The veteran is, therefore, 
potentially entitled to an effective date in July 1980 (based 
on his July 1981 claim) for the award of the total rating 
based on unemployability.

Prior to September 14, 2000, the veteran was service 
connected for residuals of a gunshot wound of the right thigh 
with muscle atrophy and knee impairment evaluated as 30 
percent disabling; bilateral hearing loss evaluated as 20 
percent disabling; anxiety with depression, now diagnosed as 
post-traumatic stress disorder with associated depressive 
features, evaluated as 10 percent disabling; traumatic 
arthritis of the left acromioclavicular joint evaluated as 10 
percent disabling; tinnitus evaluated as 10 percent 
disabling; and post-traumatic headaches evaluated as 
noncompensably disabling.  These ratings did not meet the 
criteria for a TDIU pursuant to 38 C.F.R. § 4.16.

The Board notes that in a May 2002 rating decision, the RO 
granted a 70 percent disability rating for post-traumatic 
stress disorder, effective September 14, 2000; a 20 percent 
rating for femoral nerve palsy of the right thigh effective 
September 14, 2000; a 10 percent rating for post-traumatic 
headaches effective September 14, 2000; and service 
connection for a residual gunshot wound scar of the right 
thigh effective January 29, 2002.  The RO continued the 
assigned ratings for residuals of a gunshot wound of the 
right thigh with muscle atrophy and knee impairment at 30 
percent disabling; traumatic arthritis of the left 
acromioclavicular joint at 10 percent disabling; bilateral 
hearing loss at 20 percent disabling; and tinnitus at 10 
percent disabling.

As a result of the foregoing disabilities, in the May 2002 
rating decision, the RO also granted entitlement to a TDIU 
effective September 14, 2000, the date that the veteran filed 
his claim for increased ratings.

In the instant case, as noted above, the veteran's claim for 
a TDIU has been pending since the July 1981 implied claim.  
The Board finds that there is no evidence of record that 
establishes that an effective date prior to September 14, 
2000, is warranted.  Entitlement to a TDIU did not arise 
prior to September 14, 2000.  

As noted above, prior to September 14, 2000, the veteran's 
service-connected disabilities did not meet the criteria 
under 38 C.F.R. § 4.16. 

In addition to the evidence discussed above, a review of the 
record reveals that the veteran entered VA's vocational 
rehabilitation program in 1983.  According to a May 1983 VA 
certification of eligibility/feasibility (VA Form 28-8871), 
the counseling psychologist determined that the veteran's 
service-connected disability caused limitations and a serious 
employment handicap.  Nevertheless, the counseling 
psychologist recommended the veteran for the program because 
achievement of the vocational goal was feasible. 

Subsequent reports prepared by the Vocational Rehabilitation 
Panel revealed that the veteran was not prospering in the 
program.  During a meeting in September 1985, the Panel 
agreed that the veteran's achievement of a vocational goal 
was not reasonably feasible.  It recommended that the veteran 
be scheduled for an examination with his physician to obtain 
an opinion.  If the treating physician determined that the 
veteran would not benefit from rehabilitation services, then 
the Panel's belief would be substantiated.  The subsequent 
records reveal that the Panel attempted to schedule an up-to-
date psychiatric evaluation to question whether the veteran's 
present psychiatric condition precluded his participation in 
the vocational rehabilitation program.  The veteran failed to 
respond to several letters regarding the foregoing 
psychiatric development.  The veteran never appeared for a 
psychiatric examination.  

As a result, the Panel recommended that the veteran's case 
should be discontinued.  The veteran's file was eventually 
discontinued and closed due to his lack of cooperation or his 
failure to follow through with vocational evaluations.  The 
Panel was not able to base its finding on medical grounds 
because the veteran failed to cooperate with the scheduling 
of a psychiatric examination.  Therefore, it is not clear 
from this evidence the veteran was unemployable as a result 
of his service-connected disabilities.

The evidence of record shows that the veteran did not contact 
the RO again about his inability to obtain employment until 
September 14, 2000.

As noted, prior to September 14, 2000, the veteran did not 
meet the schedular requirements for a TDIU rating.  
Furthermore, the Board finds that the evidence does not 
demonstrate that a service-connected disability alone or in 
combination with the other service-connected disabilities 
prevented the veteran from working on some date prior to 
September 14, 2000, claim.  The Board remanded the case to 
provide the veteran an opportunity to obtain VA medical 
records dated prior to September 14, 2000, but the veteran 
did not identify any that were material to the claim.  The VA 
medical records obtained are all dated after September 14, 
2000, and therefore are not relevant for earlier effective 
date purposes.  

The veteran has submitted a copy of a Social Security 
Administration document that indicates that he has not earned 
any income since 1980.  While this may be true, this evidence 
does not medically show that the veteran was unable to obtain 
employment primarily as a result of his service-connected 
disabilities.  

As it is not shown that the veteran's service-connected 
disabilities prevented him from working on some date 
preceding September 14, 2000, and as the appellant's service-
connected disabilities did not meet the criteria under 
38 C.F.R. § 4.16, the law provides that the effective date 
for the TDIU rating may be no earlier than the date assigned 
by the RO on September 14, 2000.  Thus, there is no 
entitlement to an effective date for the TDIU rating prior to 
September 14, 2000.  Accordingly, the claim for an earlier 
effective date must be denied.  

The Board has also considered whether the total rating claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration. 38 C.F.R. 
§§ 3.321(b), 4.16(b).

The record clearly reveals that the veteran's service-
connected disabilities alone did not prevent him from 
engaging in gainful employment prior to September 14, 2000.  
While the veteran asserted that he could not work since he 
was discharged from service as a result of his service-
connected disabilities, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Although the documentation from the 
Social Security Administration indicates that he did not 
receive income since 1980, it does not show that this was a 
direct result of his service-connected disorders.  
Furthermore, as noted previously, the veteran did not respond 
to the VA Vocational Rehabilitation requests in 1985 for him 
to undergo a psychiatric examination, which may have been 
relevant to the his current claim.  Accordingly, referral of 
this claim for extra-schedular consideration is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 







ORDER

An effective date earlier than September 14, 2000, for an 
award of a TDIU rating, is denied.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


